Case: 15-50192      Document: 00513315481         Page: 1    Date Filed: 12/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50192                                   FILED
                                  Summary Calendar                         December 21, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAUL RUIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-1963


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Saul Ruiz, federal prisoner # 40607-180, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. Following
Ruiz’s guilty-plea conviction of conspiracy to possess with intent to distribute
100 kilograms or more of marijuana, the district court imposed a sentence of
82 months of imprisonment, which term Ruiz is currently serving. See 21
U.S.C. §§ 841, 846. Ruiz asserts that he is entitled to a sentence reduction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50192     Document: 00513315481      Page: 2   Date Filed: 12/21/2015


                                  No. 15-50192

under Amendment 782 to the Sentencing Guidelines. According to Ruiz, the
district court erred by failing to consider his post-sentencing good conduct and
by penalizing him twice in considering his arrest on drug charges while on
pretrial release both at the original sentencing and in reviewing his § 3582
motion.
      The district court, after implicitly finding that Ruiz was eligible for a
reduction, denied Ruiz’s motion as a matter of discretion. See Dillon v. United
States, 560 U.S. 817, 826 (2010). In exercising its discretion, the district court
was aware of Ruiz’s § 3582 motion, in which he argued for a lower sentence
because of his post-sentencing good conduct while in prison. Nonetheless, the
district court concluded that the original sentence remained appropriate and
not greater than necessary to meet the goals of § 3553(a). Additionally, the
district court indicated that, given Ruiz’s violation of his pretrial release, a
reduction in his sentence would diminish unduly the seriousness of that
criminal conduct and would fail to deter future such criminal conduct.
Moreover, the district court noted that it had weighed carefully the relevant
§ 3553 factors at the original sentencing and determined that the 82-month
sentence remained appropriate.
      In light of the district court’s consideration of Ruiz’s § 3582 motion, the
§ 3553(a) factors, and Ruiz’s history and characteristics, the record reflects that
the district court sufficiently considered the appropriate factors and thus acted
within its discretion in declining to reduce Ruiz’s sentence. See United States
v. Evans, 587 F.3d 667, 673 (5th Cir. 2009); United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                        2